Citation Nr: 1715759	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, back of head, face, and right eye orbit.

2.  Entitlement to service connection for facial scars.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to December 1979, with additional service in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In January 2015, the Board remanded the issues of entitlement to service connection for hypertension, residuals of head trauma (back of head, face, and right orbit), facial scars, a neck disability, and a low back disability, in addition to issues of entitlement to service connection for hearing loss and an increased rating for posttraumatic stress disorder (PTSD), for further development.

In September 2015, the Board denied entitlement to service connection for hearing loss and an increased rating for PTSD, and remanded the five remaining issues for additional development.

In June 2016, the Board again remanded these five issues for further development.  While on remand, the RO granted service connection for hypertension in a November 2016 rating decision.  Because this rating decision granted the benefit sought in full with regard to the hypertension issue, only the four issues listed on the title page remain on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran does not have residuals of head trauma (back of head, face, and right orbit) that manifested during service or are related to service.

2.  The Veteran does not have facial scars that manifested during service or are related to service.

3.  The Veteran does not have a neck disability.

4.  The Veteran does not have a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head trauma (back of head, face, and right orbit) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for facial scars have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Head Trauma Residuals and Facial Scars

In a notice of disagreement and substantive appeal received in September 2009, the Veteran contends that he was the victim of an unprovoked attack by other Marines, which resulted in trauma to the head, facial scars, and low back and neck injury.  In an earlier February 2009 statement, the Veteran asserted that the attackers fractured his orbital socket bone.  At the September 2014 Board hearing, the Veteran asserted that he "got [his] head banged into the rack, and . . . the guy bit me, bit my eye."  See Board hearing transcript at 5.

The evidence for consideration includes service treatment records (STRs) and VA examination reports from September 2016, in addition to VA treatment records and statements from the Veteran.

The Veteran's STRs show that he was involved in a fight and was bitten above the right eye and struck in that same location.  The assessment was contusion and abrasion and human bite barely penetrating epidermis in one location.

In accordance with the Board's remand instructions, the Veteran was afforded VA examinations in September 2016.  One examiner, a physician, noted a scalp laceration that occurred during childhood at a haunted house and a scar lateral to the right eye.  The examiner also noted the Veteran's contentions regarding an in-service assault in 1979 that the Veteran claimed resulted in head and neck fingernail scrapes, scars, a right facial human bite laceration and scar, contusions, and abrasions.  The examiner reviewed the undated STR documenting the Veteran's assault and noted that the record stated that the human bite barely penetrated the epidermis and was treated with Bacitracin and ice only.  The examiner provided a negative nexus opinion for the facial scars.

The Board notes that VA treatment records show that the Veteran has a history of skin tags affecting the, axilla, neck, and face.  See, e.g., February 6, 2012, VA treatment record.  The September 2016 examiner reported diagnoses of acrochorda (skin tags).  The skin tags were noted around 2010 with a distribution over the right orbital area and underarms.  They were treated with liquid nitrogen, and some have grown back, and new acrochorda have developed.  The examiner opined that the etiology of the benign skin tags is unknown, and it is only speculative to relate them to any specific, in-service event, illness, or injury.  Therefore, the skin tags are less likely than not related to the Veteran's service, to include the in-service assault.

Additionally, another September 2016 VA examiner, an optometrist, performed an examination of the Veteran's eyes and concluded that the Veteran's right eye and orbit are normal in appearance and function, the extraocular muscles are fully functional, eyelids are normal in appearance and function, and the globe is intact and normal.  The examiner only noted a dry eye condition caused by the Veteran's hypertension medication.

After the examinations, the RO found that the dry eye claim was raised by the record and granted service connection for such dry eye condition in a November 2016 rating decision.

Because the Veteran indicated at the Board hearing that records relevant to his claims may exist, the Board remanded the claims in order for such records to be requested and associated with the claims file.  While the RO sent the Veteran a June 2016 letter, which was not returned as undeliverable, regarding these records, it appears that the Veteran did not respond.  As such, the Board finds that VA's duty to assist has been met with respect to obtaining records that could support the Veteran's claims in the instant appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (observing that the duty to assist is not always a one-way street).

The VA examiner (the physician) explained that the extensive punctate scarring seen about the face, neck, and back is consistent with acne, despite the Veteran's denial of this condition.  The examiner also stated that it seems highly unlikely that the claimed fingernail lacerations and bites would cause such extensive scarring when the STR describing the assault indicates "abrasions and contusions," a bite that "barely penetrates the epidermis in one location," and a treatment plan that consisted of Bacitracin and ice.  That examiner also explained that the Veteran's skin tags, which the Board notes were not in the Veteran's STRs, were not related to service because skin tags are of unknown etiology.  The examiner attributed a scalp scar to a childhood injury and did not note any evidence of an orbital fracture.  Additionally, the optometrist VA examiner reported a normal eye examination with the exception of a dry eye condition, for which the Veteran is now service connected.

The Board finds that the medical evidence, to include the September 2016 VA examiners' reports and opinions, to be more persuasive than the Veteran's own account of his medical history and etiology of current problems affecting the eyes and skin near the eyes.  The Board acknowledges the Veteran's contentions regarding the in-service assault and purported current disabilities, and the Veteran, even as a layperson without medical expertise, is competent to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, due to the absence of medical evidence supporting the presence of residuals of head trauma (back of head, face, and right orbit) that are related to service, the Board finds the Veteran's contentions in this regard not to be competent or credible.  Accordingly, the Board finds that most probative medical evidence of record shows that the Veteran does not have residuals of head trauma (back of head, face, and right orbit) due to an in-service assault.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability, there can be no valid claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, the evidence shows that any current facial scars are not due to that assault as the examiner only noted facial scars consistent with a history of acne, and thus, no positive medical evidence regarding nexus for these scars is of record.

Despite VA's efforts to assist the Veteran in substantiating his head trauma residuals and facial scars claims as instructed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the Board is unable to find that the evidence has reached a state of equipoise for these claims.  While the claimed in-service injury is established by the evidence, present residuals are not shown.  Conversely, while the evidence establishes current problems in the area of the eyes, these are not shown to be related to the in-service injury.  Thus, the preponderance of the evidence of record is against the Veteran's claims of service connection for residuals of head trauma (back of head, face, and right orbit) and facial scars and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted and the appeal concerning these claims must be denied.

Neck and Low Back

As mentioned above, in a notice of disagreement and substantive appeal received in September 2009, the Veteran contends that he was the victim of an in-service attack, which he asserts resulted in neck and low back injury.

The Veteran's STRs are negative for a diagnosis of neck or low back conditions and are negative for complaints or symptoms related to such conditions as pertaining to the in-service assault.  Furthermore, the Veteran's post-service treatment records do not show diagnoses for these conditions although there is a complaint of low back pain including in a July 2010 VA treatment record.

In accordance with the Board's most recent remand directives, the Veteran was afforded a VA examination for the neck and low back in September 2016.  The examiner reported that the Veteran does not have a current diagnosis associated with any claimed condition of the neck or low back.  The examiner noted that the Veteran sought care from a chiropractor (10 years ago) for aching and numbness associated with these areas.  However, as discussed above, the Veteran did not respond to the RO's letter regarding such treatment, and as such, the Board finds that VA's duty to assist has been met with respect to obtaining records that could support the Veteran's neck and low back claims.  See Wood, 1 Vet. App. at 193.

The Board finds that most probative medical evidence of record shows that the Veteran does not have a neck or low back disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability, there can be no valid claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Without sufficient evidence of a current disability, that element of the service connection claim is not substantiated.  Accordingly, the preponderance of the evidence is against the Veteran's claims of service connection for neck and low back conditions and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted and the appeal concerning these claims must be denied.


ORDER

Service connection for residuals of head trauma (back of head, face, and right orbit) is denied.

Service connection for facial scars is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


